Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 1 of 20 Page ID #:557


     1    Bradford G. Hughes (State Bar No. 247141)
          bhughes@ClarkHill.com
     2    CLARK
          CLARKHILL      LLP th
                    LL LLP
          1055 W.77th Street,
          1055 W.     Street, 24b'
                              24 Floor
     3    Los Angeles, California 90017
          Telephone: 213.891.9100
     4    Facsimile: 213.488.1178
     5    Gregory N. Longworth (Pro Hac Vice)
          GLongworth@ClarkHill.com
          GLonorth(a,ClarkflilI.com
     6    CLARK
          CLAIUK.HILL
                   HILL PLC
                         PLC
          200 Ottawa NW, Suite 500
     7    Grand Rapids, Michigan 49503
          Telephone: 616.608.1100
                      616.608.1100
     8    Facsimile: 616.608.1199
     9    Daniel J. Dulworth_ _CPro
                              (Pro Hac
                                    HacVice)
                                       Vice)
          DDulworth@ClarkHill.com
          DDulworth@Clarkflill.com
    10    CLARK HILL PLC
          500 Woodward Ave., Suite 3500
    11    Detroit, MI 48226
          Telephone: 313. 965.8300
    12    Facsimile: 313.965.8252
    13    John J. Bursch (Pro Hac Vice)
          jbursch@burschlaw.com
          iburscWburschlaw.com
    14    BURSCH
          BURS  CH LAW PLLC
          9339 Cherry Valley Ave. SE, #78
    15    Caledonia, MI 49316
          Telephone: 616.450.4235
    16
          Attorneys for Plaintiffs and Proposed Class
    17
                                    UNITED STATES DISTRICT COURT
    18
                                    CENTRAL DISTRICT OF CALIFORNIA
    19
                                          SOUTHERN DIVISION
    20

    21 SCOTT WILFORD; BONNIE                               Case No. 8:18-cv-1169
       HAYHURST; REBECCA
    22 FRIEDRICHS; MICHAEL MONGE;                          PLAINTIFFS’ AMENDED
                                                           PLAINTIFFS'
       HARLAN ELRICH; JELENA                               CLASS-ACTION COMPLAINT
    23 FIGUEROA; AND GENE GREY, AS
       INDIVIDUALS, AND ON BEHALF
    24 OF ALL OTHERS SIMILARLY
       SITUATED,
    25
                                         Plaintiffs,
    26
                 v.
    27
         NATIONAL EDUCATION
    28   ASSOCIATION OF THE UNITED
         STATES; AMERICAN FEDERATION
                                                       1
                                                  COMPLAINT
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 2 of 20 Page ID #:558


         OF TEACHERS; CALIFORNIA
     1   TEACHERS ASSOCIATION;
         CALIFORNIA FEDERATION OF
     2   TEACHERS; COMMUNITY
         COLLEGE ASSOCIATION;
     3   SADDLEBACK VALLEY
         EDUCATORS ASSOCIATION;
     4   EXETER TEACHERS ASSOCIATION;
         SAVANNA DISTRICT TEACHERS
     5   ASSOCIATION; CERTIFICATED
         HOURLY INSTRUCTORS, LONG
     6   BEACH CITY
               CITY COLLEGE
                    COLLEGECHAPTER;
                              HAPTER;
         COAST FEDERATION OF
     7   EDUCATORS, LOCAL 1911; SOUTH
         ORANGE COUNTY COMMUNITY
     8   COLLEGE DISTRICT FACULTY
         ASSOCIATION; SANGER UNIFIED
     9   TEACHERS ASSOCIATION;
         ORANGE UNIFIED EDUCATION
    10   ASSOCIATION; AND MT. SAN
         ANTONIO COLLEGE FACULTY
    11   ASSOCIATION, INC.,
    12                                        Defendants.
    13

    14
                  Plaintiffs SCOTT WILFORD, BONNIE HAYHURST, REBECCA
    15
         FRIEDRICHS, MICHAEL MONGE, HARLAN ELRICH, JELENA FIGUEROA
    16
         and GENE GREY (collectively, hereinafter “Plaintiffs”)
                                                  "Plaintiffs") are current or former
    17
         public-school teachers who bring this class action on behalf of themselves and all
    18
         others similarly situated, seeking redress for
                                                    for the
                                                        the defendants’
                                                            defendants' past and ongoing
    19
         violations of their constitutionally protected rights. The defendants have violated
    20
         the representative plaintiffs’
                            plaintiffs' constitutional rights by, amongst other things, forcing
    21
         them to pay fair share service fees as a condition of their employment. Plaintiffs,
    22
         on behalf of themselves and all others similarly situated, allege as follows:
    23
                                                       INTRODUCTION
    24
                  On June 27, 2018, the United States Supreme Court decided Janus v.
    25
                            2448 (2018),
         AFSCME, 138 S. Ct. 2448 (2018), holding
                                         holdingthat
                                                 thatan
                                                      anagency-fee
                                                         agency-feescheme
                                                                    scheme—
                                                                          – fair share
    26
                         the language
         service fees in the language of
                                      of the
                                          the California
                                              CaliforniaGovernment
                                                         GovernmentCode
                                                                    Code—
                                                                        – violates
                                                                          violates the free
    27

    28
                                                             2
                                                         COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 3 of 20 Page ID #:559



     1   speech rights of public employees who elect not to join a public-sector union and
     2   who do not affirmatively consent to pay agency fees.
     3                                                 PARTIES
     4            1.
                  1.       Plaintiff Scott Wilford resides in the County of Orange, California.
     5   Plaintiff Scott Wilford is, and was at all times mentioned herein, a public school
     6   teacher in the State of California. He has been a teacher in Saddleback Valley
     7   Unified School District for over 19 years. As such, Mr. Wilford is a “public
                                                                              "public school
     8   employee” within the
         employee" within the meaning
                              meaning of
                                      of the
                                          the CAL.
                                              CAL. GOV’T. CODE
                                                   Gov'T. CODE §§3546.
                                                                  3546. He resigned his
     9   union membership in 2009 and has opted out of paying the non-chargeable portion
    10   of agency fees. Yet, prior to Janus, he was required, as a condition of his
    11   employment, to pay fair share service fees to Saddleback Valley Educators
    12   Association, portions of which were forwarded to California Teachers Association
    13   and National Education Association of the United States.
    14            2.       Plaintiff Bonnie Hayhurst resides in the County of Fresno, California.
    15   Plaintiff Bonnie Hayhurst is, and was at all times mentioned herein, a public school
    16   teacher in the State of California at Exeter Unified School District. As such, Ms.
    17                 “public school
         Hayhurst is a "public school employee"
                                      employee”within
                                                withinthe
                                                       themeaning
                                                          meaningof
                                                                  ofthe
                                                                     theCAL.
                                                                         CAL. GOv'T.
                                                                              GOV’T.
    18   C ODE §§3546.
         CODE     3546.She
                        Sheresigned
                            resignedher
                                     herunion
                                         unionmembership
                                              membership in
                                                          in 2008
                                                             2008 and
                                                                  and has
                                                                      has opted
                                                                          opted out
                                                                                out of
    19   paying the non-chargeable portion of agency fees. Yet, prior to Janus, she was
    20   required, as a condition of her employment, to pay fair share service fees to Exeter
    21   Teachers Association, portions of which were forwarded to California Teachers
    22   Association and National Education Association of the United States.
    23            3.
                  3.       Plaintiff Rebecca Friedrichs resides in the County of Orange,
    24   California. Plaintiff Rebecca Friedrichs was at all times mentioned herein, a public
    25   school teacher in the Savanna School District in the State of California. As such,
    26                        “public school
         Ms. Friedrichs was a "public school employee"
                                             employee” within
                                                       withinthe
                                                              themeaning
                                                                 meaningof
                                                                         ofthe
                                                                            theCAL.
                                                                               CAL.
    27   GOV’T. CODE
         Gov'T. CODE §§3546.
                        3546.She
                             Sheresigned
                                 resigned her
                                          her union
                                              union membership
                                                    membership in
                                                               in 2012 and has opted
    28   out of paying the non-chargeable portion of agency fees. Yet, prior to Janus, she
                                                  3
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 4 of 20 Page ID #:560



     1   was required, as a condition of her employment, to pay fair share service fees to
     2   Savanna District Teachers Association, portions of which were forwarded to
     3   California Teachers Association and National Education Association of the United
     4   States.
     5            4.       Plaintiff Michael Monge resides in the County of Orange, California.
     6   Plaintiff Michael Monge is, and was at all times mentioned herein, employed by
     7   one or more of various community colleges in the State of California, including
     8   Long Beach Community College District, Coast Community College District, and
     9   South Orange County Community College District. As such, Mr. Monge is a
    10   “public school
         "public school employee"
                        employee”within
                                  withinthe
                                         themeaning
                                            meaningofofthe
                                                        theCAL.
                                                            CAL. Gov'T.
                                                                 GOV’T.CODE
                                                                        CODE § 3546. He
    11   resigned his union memberships and has opted out of paying the non-chargeable
    12   portion of agency fees. Yet, prior to Janus, he was required, as a condition of his
    13   employment with Long Beach Community College District, to pay fair share
    14   service fees to Certificated Hourly Instructors, Long Beach City College Chapter,
    15   portions of which were forwarded Community College Association, California
    16   Teachers Association, and to National Education Association of the United States.
    17   Prior to Janus, he was required, as a condition of his employment with Coast
    18   Community College District, to pay fair share service fees to Coast Federation of
    19   Educators, Local 1911, portions of which were forwarded to California Federation
    20   of Teachers and American Federation of Teachers. Prior to Janus, he was required,
    21   as a condition of his employment with South Orange County Community College
    22   District, to pay fair share service fees to South Orange County Community College
    23   District Faculty Association, portions of which were forwarded to Community
    24   College Association, California Teachers Association, and National Education
    25   Association of the United States.
    26            5.
                  5.       Plaintiff Harlan Elrich resides in Fresno County, California. Plaintiff
    27   Harlan Elrich is, and was at all times mentioned herein, a public school teacher in
    28   the State of California. He has been a public school teacher in California for nearly
                                                   4
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 5 of 20 Page ID #:561



     1   25 years and a teacher in the Sanger Unified School District for 13 years. As such,
     2                   “public school employee"
         Mr. Elrich is a "public        employee” within
                                                  within the
                                                         the meaning
                                                             meaning of
                                                                     of the
                                                                         the CAL.
                                                                             CAL. GOV’T.
                                                                                  Gov'T.
     3   C ODE §§3546.
         CODE     3546.He
                        Heresigned
                           resignedhis
                                    hisunion
                                        unionmembership
                                             membership in
                                                         in 2012
                                                            2012 and
                                                                 and has
                                                                     has opted
                                                                         opted out
                                                                               out of
     4   paying the non-chargeable portion of agency fees. Yet, prior to Janus, he was
     5   required, as a condition of his employment, to pay fair share service fees to Sanger
     6   Unified Teachers Association, portions of which were forwarded to California
     7   Teachers Association and National Education Association of the United States.
     8            6.
                  6.       Plaintiff Jelena Figueroa resides in the County of Orange, California.
     9   Plaintiff Jelena Figueroa is, and was at all times mentioned herein, a public school
    10   teacher in the State of California at the Orange Unified School District for 14 years.
    11                              “public school
         As such, Ms. Figueroa is a "public school employee"
                                                   employee” within
                                                             withinthe
                                                                    themeaning
                                                                       meaningof
                                                                               ofCAL.
                                                                                 CAL.
    12   GOV’T. CODE
         Gov'T. CODE §§3546.
                        3546.She
                             Sheresigned
                                 resigned her
                                          her union
                                              union membership
                                                    membership in
                                                               in 2008 and has opted
    13   out of paying the non-chargeable portion of agency fees. Yet, prior to Janus, she
    14   was required, as a condition of her employment, to pay fair share service fees to
    15   Orange Unified Education Association, portions of which were forwarded to
    16   California Teachers Association and National Education Association of the United
    17   States.
    18            7.
                  7.       Plaintiff Gene Grey resides in the Riverside County, California.
    19   Plaintiff Gene Grey is, and was at all times mentioned herein, employed by Mt.
    20   San Antonio College District, Long Beach Community College District, and Coast
    21   Community College District. As such, Mr. Grey is a “public
                                                            "public school employee”
                                                                           employee"
    22          the meaning
         within the meaning of
                            of CAL.
                               CAL. GOV’T. CODE
                                    Gov'T. CODE §§3546.
                                                   3546.He
                                                        He was
                                                           was not
                                                               not aa member
                                                                      member of the
    23   unions representing employees of these employers. Yet, prior to Janus, he was
    24   required, as a condition of his employment, to pay fair share service fees to Mt. San
    25   Antonio College Faculty Association, Inc., portions of which were forwarded to
    26   California Teachers Association and National Education Association of the United
    27   States. Prior to Janus, he was required, as a condition of his employment with Long
    28   Beach Community College District, to pay fair share service fees to Certificated
                                                5
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 6 of 20 Page ID #:562



     1   Hourly Instructors, Long Beach City College Chapter, portions of which were
     2   forwarded Community College Association, California Teachers Association, and
     3   to National Education Association of the United States. Prior to Janus, he was
     4   required, as a condition of his employment with Coast Community College District,
     5   to pay fair share service fees to Coast Federation of Educators, Local 1911, portions
     6   of which were forwarded to California Federation of Teachers and American
     7   Federation of Teachers.
     8            8.
                  8.       Defendant National Education Association of the United States
     9   (“NEA”) is the largest teachers'
         ("NEA")                teachers’ union
                                          union in
                                                in the
                                                   the United States and one of the largest
    10   public-sector unions. Prior to Janus, it received a portion of the fair share service
    11   fees that are extracted from Plaintiffs and other public school employees under
    12   California agency-shop laws. It also received and receives portions of agency fees
    13   paid by persons in other states who are not union members. NEA is a major
    14   participant in political activities at the national, state, and local levels. NEA is
    15   headquartered in Washington DC and engages in business throughout California
    16   including in the County of Orange.
    17            9.
                  9.       Defendant American Federation
                                              Federation of
                                                         of Teachers
                                                            Teachers (“AFT”)
                                                                      ("AFT") is
                                                                              is aa teachers’
                                                                                    teachers'
    18   union in the United States and one of the largest public-sector unions. Prior to
    19   Janus, it received a portion of the fair share service fees that are extracted from
    20   Plaintiffs and other public school employees under California agency-shop laws. It
    21   also received and receives portions of agency fees paid by persons in other states
    22   who are not union members. AFT
                                    AFT is
                                        is aa major
                                              major participant
                                                    participant in political activities at the
    23   national, state, and local levels. AFT is headquartered in Washington DC and
    24   engages in business throughout California including in the County of Orange.
    25            10.
                  10.      Defendant California Teachers Association (“CTA”)
                                                                     ("CTA") is the state
    26   affiliate of NEA. It is the largest teachers’
                                             teachers' union in California. CTA engages in
    27   business in Orange County, California. Prior to Janus, it received a portion of the
    28   fair share service fees that are extracted from Plaintiffs and other public school
                                                           6
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 7 of 20 Page ID #:563



     1   employees under California agency-shop laws. CTA is a major participant in
     2   political activities at the state and local levels. CTA is headquartered in
     3   Burlingame, California, and engages in business throughout the State of California,
     4   including in the County of Orange.
     5            11.
                  11.      Defendant California Federation of Teachers (“CFT”)
                                                                       ("CFT") is the state
     6   affiliate of AFT. It is a teachers’
                                   teachers' union in California. Prior to Janus, it received a
     7   portion of the fair share service fees that are extracted from Plaintiffs and other
     8   public school employees under California agency-shop laws. CFT is a major
     9   participant in political activities at the state and local levels. CFT is headquartered
    10   in Burbank, California, and engages in business throughout the State of California,
    11   including in the County of Orange.
    12            12.
                  12.      Defendant Community College Association (“CCA”)
                                                                   ("CCA") is the
    13   community college faculty union in California. Prior to Janus, it received a portion
    14   of the fair share service fees that are extracted from Plaintiffs and other public
    15   school employees under California agency-shop laws. CCA is a major participant
    16   in political activities at the state and local levels. CCA engages in business
    17   throughout the state of California, including in the County of Orange.
    18            13.
                  13.      Defendant Saddleback Valley Educators Association (“SVEA”)
                                                                             ("SVEA") is the
    19   “recognized employee organization"
         "recognized          organization” in the Saddleback Valley Unified School
    20             within the
         District, within  the meaning
                               meaningof
                                       ofCAL.
                                         CAL. GOV’T. CODE
                                              Gov'T. CODE §§3546.
                                                             3546.SVEA
                                                                  SVEA isis headquartered
                                                                            headquartered
    21   in Laguna Hills, California, and conducts its business and operations in the County
    22   of Orange. Its state affiliate is CTA and its national affiliate is NEA.
    23            14.
                  14.      Defendant Exeter Teachers Association (“ETA”)
                                                                 ("ETA") is the “recognized
                                                                                "recognized
    24   employee organization”
                  organization" in the in the Exeter Unified School District, within the
    25           of CAL.
         meaning of CAL. GOV’T. C
                         Gov'T.  ODE §§3546.
                                CODE    3546.ETA
                                              ETAisisheadquartered
                                                      headquartered in
                                                                     in Exeter,
                                                                        Exeter, California,
    26   and conducts its business and operations in the State of California. Its state affiliate
    27   is CTA and its national affiliate is NEA.
    28
                                                           7
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 8 of 20 Page ID #:564



     1            15.
                  15.      Defendant Savanna District Teachers Association (“SDTA”)
                                                                           ("SDTA") is the
     2   “recognized employee organization"
         "recognized          organization” in the Savanna School District within the
     3           of CAL.
         meaning of CAL. GOV’T. C
                         Gov'T.  ODE §§3546.
                                CODE    3546.SDTA
                                              SDTAisisheadquartered
                                                      headquartered in
                                                                    in Anaheim,
     4   California, and conducts its business and operations in the County of Orange. Its
     5   state affiliate is CTA and its national affiliate is NEA.
     6            16.
                  16.      Defendant Certificated Hourly Instructors, Long Beach City College
     7   Chapter (“CHI”)        “recognized employee organization"
                 ("CHI") is the "recognized          organization” for Long Beach City
     8   College District,
                 District, within
                           within the
                                   themeaning
                                      meaningofofCAL.
                                                  CAL. Gov'T.
                                                       GOV’T.CODE
                                                              CODE §§ 3546.
                                                                      3546. CHI is
     9   headquartered in San Francisco, California, and conducts its business and
    10   operations in the State of California, including in the County of Orange. Its state
    11   affiliates are CCA and CTA, and its national affiliate is NEA.
    12            17.
                  17.      Defendant Coast Federation of Educators, Local 1911 (“CFE”)
                                                                               ("CFE") is the
    13   “recognized employee organization"
         "recognized          organization” for
                                            for Coast
                                                Coast Community College District, within
    14       meaning of
         the meaning of CAL.
                        CAL. GOV’T. C
                             Gov'T.   ODE §§3546.
                                    CODE     3546.CFE
                                                  CFEisisheadquartered
                                                          headquartered in
                                                                        in Costa
                                                                           Costa Mesa,
    15   California, and conducts its business and operations in the County of Orange. Its
    16   state affiliate is CFT and its national affiliate is the AFT.
    17            18.
                  18.      Defendant South Orange County Community College District Faculty
    18   Association (“SOCCCDFA”)
                     ("SOCCCDFA") is the “recognized          organization” for South
                                         "recognized employee organization"
    19   Orange County
                County Community
                       Community College
                                 CollegeDistrict,
                                         District,within
                                                  withinthe
                                                         themeaning
                                                             meaningofofCAL.
                                                                         CAL.GOV'T.
                                                                             GOV’T.
    20   C ODE §§3546.
         CODE     3546.SOCCCDFA
                        SOCCCDFAisisheadquartered
                                     headquartered in
                                                    in Mission
                                                       Mission Viejo,
                                                               Viejo, California,
                                                                      California, and
    21   conducts its business and operations in the County of Orange. Its affiliate is CCA,
    22   its state affiliate is CTA, and its national affiliate is NEA.
    23            19.
                  19.      Defendant Sanger Unified Teachers Association (“SUTA”)
                                                                         ("SUTA") is the
    24   “recognized employee organization"
         "recognized          organization” in the Sanger Unified School District, within
    25       meaning of
         the meaning of CAL.
                        CAL. GOV’T. CODE
                             Gov'T. CODE §§3546.
                                            3546.SUTA
                                                  SUTAisisheadquartered
                                                          headquartered in Sanger,
    26   California, and conducts its business and operations in the State of California. Its
    27   state affiliate is CTA and its national affiliate is NEA.
    28
                                                            8
                                                        COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         Clark1-1111\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 9 of 20 Page ID #:565



     1            20.      Defendant Orange Unified Education Association (“OUEA”)
                                                                          ("OUEA") is the
     2   “recognized employee organization"
         "recognized          organization” in the Orange Unified School District, within
     3       meaning of
         the meaning of CAL.
                        CAL. GOV’T. CODE
                             Gov'T. CODE §§3546.
                                            3546.OUEA
                                                 OUEAisisheadquartered
                                                         headquartered in Orange,
     4   California, and conducts its business and operations in the County of Orange. Its
     5   state affiliate is CTA and its national affiliate is NEA.
     6            21.      Defendant Mt. San Antonio College Faculty Association, Inc.
     7   (“MSACFA”) is the "recognized
         ("MSACFA")        “recognized employee organization"
                                                organization” for the Mt. San Antonio
     8   College District,
                 District, within
                           within the
                                   themeaning
                                      meaningofofCAL.
                                                  CAL. Gov'T.
                                                       GOV’T.CODE
                                                              CODE §§ 3546.
                                                                      3546. MSACFA
                                                                            MSACFA is
     9   headquartered in Walnut, California, and conducts its business and operations in
    10   the State of California. Its state affiliate is CTA and its national affiliate is NEA.
    11                                      JURISDICTION AND VENUE
    12            22.      The Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331,
    13   1343, 1367, and 2201.
    14            23.      Venue is proper under 28 U.S.C. §§ 1391(b)(1) and (2) because one or
    15   more of the defendants reside in this judicial district and all defendants are
    16   residents of this State (within the meaning 28 U.S.C. § 1391(c)) and because a
    17   substantial part of the events or omissions giving rise to the claim occurred, and a
    18   substantial part of property that is the subject of this action is situated, in this
    19   judicial district.
    20                                        GENERAL ALLEGATIONS
    21            24.
                  24.            CAL. G
                           Under CAL.  OV’T. C
                                      Gov'T.  ODE §§3543(a),
                                             CODE    3543(a),the
                                                              thepublic
                                                                  publicschool
                                                                         school employees
                                                                                employees of
    22   each of the school districts for which Plaintiffs worked chose to be represented by the
    23   corresponding Defendant labor union, which then was recognized as the exclusive
    24   representative of the district’s
                               district's employees.
    25            25.
                  25.            CAL. G
                           Under CAL.  OV’T. C
                                      Gov'T.  ODE §§3543(a),
                                             CODE    3543(a),“public
                                                              "publicschool
                                                                      school employees
                                                                             employees who are
    26   in a unit for which an exclusive representative has been selected, shall be required, as
    27   a condition of continued employment, to join the recognized employee organization
    28   or to pay the organization a fair share services fee, as required by Section 3546.”
                                                                                      3546."
                                                     9
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 10 of 20 Page ID #:566



     1            26.
                  26.            CAL. G
                           Under CAL.  OV’T. C
                                      Gov'T.  ODE §§3543(a),
                                             CODE    3543(a),the
                                                              thepublic
                                                                  public school
                                                                          school employer
                                                                                 employer for
     2   each Plaintiff deducts the amount of the fair share
                                                       share service
                                                             service fee
                                                                     fee from
                                                                         from that
                                                                               that Plaintiff’s
                                                                                    Plaintiff's
     3   wages and salary and pays that amount to the Defendant union representing the
     4   employees of that public school employer.
     5            27.
                  27.      Each Plaintiff chose not to join the exclusive representative in his or her
     6   school district. Nevertheless,
                          Nevertheless, under
                                        under Chapter
                                              Chapter 10.7
                                                      10.7 of
                                                           of Division 4 of Title 1 of the
     7   California Government Code:
     8                     a.
                           a.       Saddleback Valley Unified School District withheld from
     9            Plaintiff Scott Wilford’s
                                  Wilford's pay fair share service fees and paid those fees to
    10            Defendant SVEA. Defendant
                                  Defendant SVEA
                                            SVEA forwarded
                                                 forwarded portions
                                                           portions of these fees to
    11            Defendant CTA and either Defendant SVEA or Defendant CTA forwarded
    12            portions of these fees to Defendant NEA.
    13                     b.       Exeter Unified School District withheld from Plaintiff Bonnie
    14            Hayhurst’s pay
                  Hayhurst's pay fair
                                 fair share
                                      share service fees and paid those fees to Defendant ETA.
    15            Defendant ETA forwarded portions of these fees to Defendant CTA and either
    16            Defendant ETA or Defendant CTA forwarded portions of these fees to
    17            Defendant NEA.
    18                     c.
                           c.       Savanna School District withheld from Plaintiff Rebecca
    19            Friedrichs’s pay
                  Friedrichs's pay fair
                                   fair share
                                        share service fees and paid those fees to Defendant
    20            SDTA. Defendant
                        Defendant SDTA
                                  SDTA forwarded
                                        forwarded portions
                                                  portions of these fees to Defendant CTA
    21            and either Defendant SDTA or Defendant CTA forwarded portions of these
    22            fees to Defendant NEA.
    23                     d.
                           d.       Long Beach Community College District withheld from Plaintiff
    24            Michael Monge’s          Grey’s pay
                          Monge's and Gene Grey's pay fair
                                                      fair share
                                                           share service fees and paid those
    25            fees to Defendant CHI. Defendant
                                         Defendant CHI
                                                   CHI forwarded
                                                       forwarded portions of these fees to
    26            Defendant CCA, either Defendant CHI or Defendant CCA forwarded portions
    27            of these fees to Defendant CTA, and either Defendant CHI or Defendant CCA
    28            or Defendant CTA forwarded portions of these fees to Defendant NEA.
                                                          10
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 11 of 20 Page ID #:567



     1                     e.
                           e.       Coast Community College District withheld from Plaintiff
     2            Michael Monge’s          Grey’s pay
                          Monge's and Gene Grey's pay fair
                                                      fair share
                                                           share service fees and paid those
     3            fees to Defendant CFE. Defendant
                                         Defendant CFE
                                                   CFE forwarded
                                                       forwarded portions of these fees to
     4            Defendant CFT and either Defendant CFE or Defendant CFT forwarded
     5            portions of these fees to Defendant AFT.
     6                     f.
                           f.       South Orange County Community College District withheld
     7            from Plaintiff Michael Monge’s pay fair share service fees and paid those fees
                                         Monge's pay
     8            to Defendant SOCCCDFA. Defendant SOCCCDFA forwarded portions of
     9            these fees to Defendant CCA, either Defendant SOCCCDFA or Defendant
    10            CCA forwarded portions of these fees to Defendant CTA, either Defendant
    11            SOCCCDFA or Defendant CCA or Defendant CTA forwarded portions of
    12            these fees to Defendant NEA.
    13                     g.
                           g.       Sanger Unified School District withheld from Plaintiff Harlan
    14            Elrich’s pay fair
                  Elrich's pay fair share
                                    share service fees and paid those fees to Defendant SUTA.
    15            Defendant SUTA forwarded portions of these fees to Defendant CTA and
    16            either Defendant SUTA or Defendant CTA forwarded portions of these fees to
    17            Defendant NEA.
    18                     h.       Orange Unified School District withheld from Plaintiff Jelena
    19            Figueroa’s pay
                  Figueroa's pay fair
                                 fair share
                                      share service fees and paid those to Defendant OUEA.
    20            Defendant OUEA forwarded portions of these fees to Defendant CTA and
    21            either Defendant OUEA or Defendant CTA forwarded portions of these fees to
    22            Defendant NEA.
    23                     i.
                           i.       Mt. San Antonio College District withheld from Plaintiff Gene
    24            Grey’s pay fair
                  Grey's pay fair share
                                  share service fees and paid those to Defendant MSACFA.
    25            Defendant MSACFA forwarded portions of these fees to Defendant CTA and
    26            either Defendant MSACFA or Defendant CTA forwarded portions of these
    27            fees to Defendant NEA.
    28
                                                          11
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 12 of 20 Page ID #:568



     1            28.
                  28.               Defendants SVEA, ETA, SDTA, CHI, CFE, SOCCCDFA,
     2   SUTA, OUEA, and MSACFA are collectively referred to as the “Local
                                                                    "Local Unions.”
                                                                           Unions."
     3   Defendants CTA, CFT, and CCA are
                                      are referred
                                          referred to
                                                    to as
                                                       as the
                                                           the “State
                                                                "State Unions.”
                                                                       Unions." Defendants
     4   NEA and AFT are referred to as the “National
                                            "National Unions.”
                                                      Unions."
     5            29.      This agency-fee scheme violated the free speech rights of Plaintiffs by
     6   compelling them to subsidize private speech on matters of substantial public
     7   concern, as the Supreme Court recognized in Janus. No compelling or otherwise
     8   sufficient governmental interest justifies the compulsory political representation
     9   imposed on teachers. 138 S. Ct.
                                     Ct. at
                                         at 2663-2465.              “public-sector agency-
                                            2663-2465. As a result, "public-sector
    10        arrangements” like those here “violate
         shop arrangements"                 "violate the First Amendment.”
                                                               Amendment." Id. at 2478.
    11            30.
                  30.      The representative plaintiffs are bringing this action at this time to
    12   preserve the class members’
                            members' ability to seek retrospective relief against the
    13   defendants for as far back as the applicable statutes of limitations will allow.
    14                                           CLASS ALLEGATIONS
    15            31.
                  31.      The representative plaintiffs bring this class action under Fed. R. Civ.
    16   P. 23(b)(1)(A), (b)(2), and (b)(3). The class comprises each individual who: (1) is
    17   not a member of a union; (2) has had fair share service fees or union agency fees
    18   deducted from the money paid to him/her by his/her employer, which fees have
    19   been remitted to one of the Local, State, or National Unions; and (3) has not
    20   affirmatively consented in writing to pay the fees. The class includes everyone who
    21   comes within the class definition at any time covered by the claims and until the
    22   conclusion of this action.
    23            32.
                  32.      The representative plaintiffs also assert the following subclasses:
    24           The"NEA
             a. The  “NEASubclass"
                         Subclass” comprises
                                   comprises each individual who: (1) is
                                                             who: (1) is not a member of
    25            a union; (2) has had fair share service fees or union agency fees deducted
    26            from the money paid to him/her by his/her employer, which fees have been
    27            remitted to NEA; and (3) has not affirmatively consented in writing to pay
    28            the fees.
                                                          12
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 13 of 20 Page ID #:569



     1       b. The “AFT
                    "AFT Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
     2            a union; (2) has had fair share service fees or union agency fees deducted
     3            from the money paid to him/her by his/her employer, which fees have been
     4            remitted to AFT; and (3) has not affirmatively consented in writing to pay
     5            the fees.
     6       c.
             c. The “CTA
                    "CTA Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
     7            a union; (2) has had fair share service fees deducted from the money paid to
     8            him/her by his/her employer, which fees have been remitted to CTA; and
     9            (3) has not affirmatively consented in writing to pay the fees.
    10       d. The “CFT
                    "CFT Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
    11            a union; (2) has had fair share service fees deducted from the money paid to
    12            him/her by his/her employer, which fees have been remitted CFT; and
    13            (3) has not affirmatively consented in writing to pay the fees.
    14       e.
             e. The “CCA
                    "CCA Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
    15            a union; (2) has had fair share service fees deducted from the money paid to
    16            him/her by his/her employer, which fees have been remitted CCA; and
    17            (3) has not affirmatively consented in writing to pay the fees.
    18       f.
             f. The “SVEA
                    "SVEA Subclass”
                          Subclass" comprises each individual
                                                   individual who:
                                                              who: (1) is not a member
    19            of a union; (2) has had fair share service fees deducted from the money paid
    20            to him/her by his/her employer, which fees have been remitted to SVEA;
    21            and (3) has not affirmatively consented in writing to pay the fees.
    22       g. The “ETA
                    "ETA Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
    23            a union; (2) has had fair share service fees deducted from the money paid to
    24            him/her by his/her employer, which fees have been remitted to ETA; and
    25            (3) has not affirmatively consented in writing to pay the fees.
    26       h. The “SDTA
                    "SDTA Subclass”
                          Subclass" comprises each individual
                                                   individual who:
                                                              who: (1) is not a member
    27            of a union; (2) has had fair share service fees deducted from the money paid
    28
                                                          13
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 14 of 20 Page ID #:570



     1            to him/her by his/her employer, which fees have been remitted to SDTA;
     2            and (3) has not affirmatively consented in writing to pay the fees.
     3       i. The “CHI
                    "CHI Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
     4            a union; (2) has had fair share service fees deducted from the money paid to
     5            him/her by his/her employer, which fees have been remitted to CHI; and
     6            (3) has not affirmatively consented in writing to pay the fees.
     7       j. The “CFE
                    "CFE Subclass”
                         Subclass" comprises each
                                             each individual
                                                  individual who:
                                                             who: (1) is not a member of
     8            a union; (2) has had fair share service fees deducted from the money paid to
     9            him/her by his/her employer, which fees have been remitted to CFE; and
    10            (3) has not affirmatively consented in writing to pay the fees.
    11       k. The “SOCCCDFA
                    "SOCCCDFA Subclass”
                              Subclass" comprises each
                                                  each individual
                                                       individual who:
                                                                  who: (1) is not a
    12            member of a union; (2) has had fair share service fees deducted from the
    13            money paid to him/her by his/her employer, which fees have been remitted
    14            to SOCCCDFA; and (3) has not affirmatively consented in writing to pay
    15            the fees.
    16       l. The
             1.  The"SUTA
                     “SUTASubclass"
                          Subclass”comprises
                                    comprises each
                                              each individual who: (1)
                                                                    (1) is
                                                                         is not
                                                                            not a member
    17            of a union; (2) has had fair share service fees deducted from the money paid
    18            to him/her by his/her employer, which fees have been remitted to SUTA;
    19            and (3) has not affirmatively consented in writing to pay the fees.
    20       m. The “OUEA
                    "OUEA Subclass”
                          Subclass" comprises each individual
                                                   individual who: (1) is not a member
                                                              who: (1)
    21            of a union; (2) has had fair share service fees deducted from the money paid
    22            to him/her by his/her employer, which fees have been remitted to OUEA;
    23            and (3) has not affirmatively consented in writing to pay the fees.
    24       n. The “MSACFA
                    "MSACFA Subclass”
                            Subclass" comprises
                                      comprises each
                                                each individual
                                                     individual who:
                                                                who: (1) is not a
    25            member of a union; (2) has had fair share service fees deducted from the
    26            money paid to him/her by his/her employer, which fees have been remitted
    27            to MSACFA; and (3) has not affirmatively consented in writing to pay the
    28            fees.
                                                          14
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 15 of 20 Page ID #:571



     1            33.
                  33.      The number of persons in the class and each subclass makes joinder of
     2   the individual class members impractical.
     3            34.
                  34.      There are questions of fact and law common to the class and the
     4               Factually, all
         subclasses. Factually, all class
                                    class and
                                          and subclass
                                              subclass members
                                                       members are public employees and
     5   union nonmembers compelled to pay fair share service fees or agency fees to
     6   Defendants as a condition of employment. Legally, the U.S. Constitution affords
                                      employment. Legally,
     7   the same rights under the First Amendment to every member of the class as the
     8   Supreme Court recently held in Janus. Among the common
                                                         common questions
                                                                questions are:
                                                                          are: (1)
     9   whether the requirement of paying the fair share service fee or agency fee is
    10   constitutional; (2) whether the withholding of the fair share service fee or agency
    11   fee is a tort under state law; and (3) whether Defendants are obligated to refund fair
    12   share service fees that have been unlawfully extracted.
    13            35.
                  35.      The representative plaintiffs’
                                              plaintiffs' claims are typical of other members of
    14   the class and their respective subclasses because each member of the class or
    15   subclass has declined to join a union, yet is forced under state law and contract
    16   provisions to financially support the union and its inherently political activities.
    17            36.
                  36.      The representative plaintiffs adequately represent the interests of the
    18   class and their respective subclasses and they have no interests antagonistic to the
    19   class. Further,
                Further, the
                          the undersigned
                              undersigned counsel
                                          counsel is experienced in the litigation of
    20   constitutional deprivations, including First Amendment claims, and class action
    21   litigation.
    22            37.
                  37.      A class action may be maintained under Rule 23(b)(1)(A) because
    23   separate actions by class and subclass members would create a risk of inconsistent
    24   or varying adjudications that would establish incompatible standards of conduct for
    25   Defendants.
    26            38.
                  38.      A class action may be maintained under Rule 23(b)(2) because final
    27   injunctive relief and corresponding declaratory relief is appropriate respecting the
    28   class and subclasses as a whole. Plaintiffs
                                          Plaintiffs are
                                                     are also entitled to recover incidental
                                                          15
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 16 of 20 Page ID #:572



     1   monetary relief that will not involve individualized determinations of each
     2   plaintiff’s entitlement
         plaintiff's entitlement to monetary relief.
     3            39.
                  39.      A class action may be maintained under Rule 23(b)(3) because the
     4   questions of law or fact common to class members predominate over any questions
     5   affecting only individual members. In addition,
                                   members. In addition, aa class
                                                            class action is superior to other
     6   available methods for fairly and
                                      and efficiently
                                          efficiently adjudicating
                                                      adjudicating the
                                                                    the controversy.
                                                                        controversy. Among
     7   other things, all class and subclass members are subjected to the same violation of
     8   their constitutional rights but the amount of money involved
                                                             involved in
                                                                      in each
                                                                         each individual’s
                                                                               individual's
     9   claim would make it burdensome for class members to maintain separate actions.
    10            40.      The representative plaintiffs, by and through their counsel of record,
    11   maintain that the class action could be maintained without notice to the proposed
    12   class under FRCP 23(b)(1)
                          23(b)(1) or
                                   or (2). To the
                                      (2). To the extent
                                                  extent notice is required, the
    13   representative plaintiffs, by and through their counsel of record, will obtain court
    14   approval of the manner and nature of the notice to be given.
    15                                             CAUSES OF ACTION
    16                                        FIRST CAUSE OF ACTION
    17                                        Violation of 28 U.S.C. § 1983
    18            41.      Plaintiffs hereby allege and incorporate by reference, as though fully
    19   set forth herein, the allegations contained in preceding paragraphs.
    20            42.      Defendants were acting under the color of state law by causing,
    21   participating in, and accepting the compulsory deduction of fair share service fees
    22   from monies owed
                     owed to
                          to Plaintiffs.
                             Plaintiffs. Specifically, Plaintiffs’
                                                       Plaintiffs' employers were assisting
    23   Defendants in coercing Plaintiffs to finance the
                                                      the unions’
                                                          unions' activities, and Defendants
    24   were acting in concert with a public agency and with authority granted by statute to
    25   deprive Plaintiffs of their constitutional rights.
    26            43.      Defendants, acting under color of state law have participated in the
    27   creation, administration, and enforcement of laws unlawfully requiring Plaintiffs to
    28   pay fair share service fees to Defendants as a condition for
                                                                  for Plaintiffs’
                                                                      Plaintiffs' employment.
                                                           16
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 17 of 20 Page ID #:573



     1   In so doing, Defendants have violated and continue
                                                   continue to
                                                            to violate
                                                               violate Plaintiffs’
                                                                       Plaintiffs' First
     2   Amendment Rights to free speech and association as secured by the Fourteenth
     3   Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
     4            44.      State law and collective-bargaining agreements permitting and
     5   imposing compulsory fair share service fees on public employees who do not wish
     6   to associate or support a union are not narrowly tailored to serve a compelling
     7   government interest.
     8            45.      By compelling the representative Plaintiffs and the class members to
     9   financially support Defendants, including for purposes of speaking to, petitioning,
    10   and otherwise lobbying the State and its officials with respect to political matters
    11   such as the negotiation and enforcement of collective bargaining rights and
    12   obligations, Defendants have abridged and violated the rights of the representative
    13   Plaintiffs and the class members to freedom of association and freedom of speech,
    14   and to petition the government for redress of grievances under the First
    15   Amendment to the United States Constitution, in violation of the Fourteenth
    16   Amendment and 42 U.S.C. § 1983.
    17            46.      Defendants have violated Plaintiffs’
                                                    Plaintiffs' First Amendment rights of
    18   freedom of speech and association as secured against state infringement by the
    19   Fourteenth Amendment and 42 U.S.C. § 1983.
    20            47.      Unless enjoined by the Court, the representative Plaintiffs and the
    21   class members will continue to suffer irreparable harm, damage, and injury for
    22   which there is no adequate remedy at law.
    23                                      SECOND CAUSE OF ACTION
    24                                                 Conversion
    25            48.      Plaintiffs hereby allege and incorporate by reference, as though fully
    26   set forth herein, the allegations contained in preceding paragraphs.
    27

    28
                                                           17
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 18 of 20 Page ID #:574



     1            49.      Plaintiffs, at all times relevant hereto, owned and/or had the sole right
     2   to possession of the monies withheld from them in the form of fair share service
     3   fees paid to Defendants.
     4            50.      Defendants wrongfully dispossessed Plaintiffs of monies by imposing
     5   unlawful fair share service fees against Plaintiffs as condition
                                                                condition for
                                                                          for the
                                                                              the Plaintiffs’
                                                                                  Plaintiffs'
     6   employment by their employers.
     7            51.      As a direct and proximate result of the above wrongful conduct of
     8   Defendants, Plaintiffs have been damaged in an amount to be proven at trial, but
     9   not less than the full amount of monies withheld from them in the form of fair
    10   share service fees paid to Defendants.
    11                                       THIRD CAUSE OF ACTION
    12                                Restitution of Money Had and Received
    13            52.      Plaintiffs hereby allege and incorporate by reference, as though fully
    14   set forth herein, the allegations contained in the preceding paragraphs.
    15            53.      Defendants received monies in the form of unlawful fair share service
    16   fees from Plaintiffs.
    17            54.      Defendants’ imposition
                           Defendants' imposition and
                                                  and collection of the fair share service fees
    18   violates Plaintiffs’ First Amendment
                  Plaintiffs' First Amendment Rights and is, therefore, unconstitutional.
    19            55.      At all times relevant hereto, the monies Defendants received belonged
    20   to and were for the use of Plaintiffs.
    21            56.      Defendants are indebted to Plaintiffs in the amount of the fair share
    22   service fees they obtained on account of Plaintiffs.
    23            57.      By this Complaint, Plaintiffs demand restitution from Defendant for
    24   all fair share service fees obtained by Defendants.
    25                                           DEMAND FOR RELIEF
    26            Plaintiffs respectfully request this Court:
    27            A.       Certify a class and subclasses consistent with the definitions stated in
    28   this Complaint.
                                                          18
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 19 of 20 Page ID #:575



     1            B.       Issue a declaratory judgment against Defendants providing that:
     2                     1.
                           1.           is unconstitutional
                                     It is  unconstitutional under
                                                             under the First
                                                                       First Amendment,
                                                                             Amendment, as secured
                                                                                           secured
     3            against state infringement
                  against       infringement by
                                             by the Fourteenth
                                                    Fourteenth Amendment
                                                               Amendment and
                                                                         and 42 U.S.C. §
                                                                             42 U.S.C.
     4            1983, to withhold
                  1983,    withhold or require payment
                                               payment of fair share service fees or agency
                                                                                     agency
     5            fees from Plaintiffs and the class members;
     6                     2.        The provisions
                                     The provisions of CAL.
                                                       CAL. Gov'T
                                                            GOV’T CODE
                                                                  CODE §§3546
                                                                          3546 that
                                                                                that allow
                                                                                     allow the
     7            imposition of
                  imposition         share service
                             of fair share service fees
                                                   fees are
                                                        are unconstitutional
                                                             unconstitutional under
                                                                              under the First
                                                                                        First
     8            Amendment, as
                  Amendment,     secured against
                              as secured against State
                                                 State infringement
                                                        infringement by the
                                                                         the Fourteenth
                                                                              Fourteenth
     9            Amendment and 42 U.S.C. § 1983, and is null and void.
    10                     3.
                           3.            collective bargaining
                                     Any collective bargaining agreement
                                                               agreement provision
                                                                         provision imposing
                                                                                   imposing fair
    11            share service fees or agency fees against Plaintiffs
                                                            Plaintiffs or the class members is
    12            unconstitutional under
                  unconstitutional  underthe
                                          the First Amendment, as
                                              First Amendment,    secured against
                                                               as secured against State
                                                                                  State
    13            infringement by
                  infringement by the Fourteenth
                                      Fourteenth Amendment
                                                 Amendment and
                                                           and 42
                                                               42 U.S.C.
                                                                  U.S.C. § 1983,
                                                                           1983, and
                                                                                 and is
    14            null and void.
    15            C.       Permanently
                           Permanently enjoin
                                       enjoin Defendants,
                                              Defendants, along
                                                          along with       officers, agents,
                                                                with their officers, agents,
    16   servants, employees,
                   employees, attorneys,
                              attorneys, and
                                         and any
                                             any other
                                                 other person
                                                       person or entity in active concert or
    17   participation with
         participation with them,
                            them, from
                                  from collecting
                                       collecting or
                                                  or receiving
                                                     receiving fair
                                                               fair share service fees
                                                                    share service fees or
    18   agency fees from Plaintiffs or the class members.
    19            D.       Order Defendants
                                 Defendants to disgorge and refund all fair share service fees or
    20   agency fees unlawfully withheld or collected (directly or indirectly) from Plaintiffs
    21   and the class members, along with pre-judgment and post-judgment interest.
    22            E.       Award Plaintiffs damages under 42 U.S.C. § 1983.
    23            F.       Award Plaintiffs their reasonable
                                                  reasonable attorneys’
                                                             attorneys' fees, costs, and expenses
    24   under 42 U.S.C. § 1988.
    25   ///
         III
    26   ///
         III
    27   ///
         III
    28   ///
         III
                                                           19
                                                        COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         Clark1-1111\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
Case 8:18-cv-01169-JLS-DFM Document 155 Filed 10/08/18 Page 20 of 20 Page ID #:576



     1            G.       Award any other relief this Court deems just and proper.
     2

     3   Dated: October
                October 8, 2018                         CLARK HILL LLP
     4

     5
                                                        By:
     6                                                             Bradford G. Hughes
     7                                                  Attorneys for Plaintiffs and Proposed Class
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                          20
                                                       COMPLAINT
         ClarkHill\94248\329385\219891177.v1-7/2/18
         ClarIcHill\94248\329385\219891177.v1-7/2/18
         220313970.1 95520/336552
